DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on April 22, 2021 and subsequent Request for Continued Examination filed May 3, 2021 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18, 20-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Gualandi et al. WO 2016/079701, Kim KR 2014/0112339, and Bauer et al. US 5,688,776.
It is noted that a formal human translation of Kim KR 2014/0112339 has been attached herein.  All citations to Kim KR 2014/0112339 are with respect to the formal human translation.
Regarding Claim 16, Andreae et al. discloses a capsule comprising ground coffee (‘591, Page 2, lines 1-3) wherein the capsule comprises a capsule body composed of at least one polysaccharide (‘591, Page 8, lines 14-25) wherein the capsule body is filled with a powder (milk powder) (‘591, Page 2, lines 16-20) containing polysaccharide.  The capsule body is encased by at least airtight one coating layer (barrier layer) wherein the at least one coating layer (barrier layer) comprises a cross-linked polysaccharide (‘591, Page 8, lines 25-30).
Andreae et al. is silent regarding the cross linked polysaccharide being derived from a carrageen, agar, or an alginate.
Gualandi et al. discloses a capsule capable of preparing a beverage.  The capsule comprises a capsule body composed of at least one polysaccharide (starch) (‘701, Page 4, lines 16-21).  The capsule body is completely encased by at least one air tight coating layer comprising a polysaccharide derived from an alginate (‘701, Page 19, lines 26-29).  Kim discloses a beverage capsule comprising a layer made of alginate (‘339, Page 9, lines 6-13).
Andreae et al., Gualandi et al., and Kim et al. are all directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Andreae et al. and construct the air tight layer with a polysaccharide derived from an alginate since Gualandi et al. and Kim both teach that there was known utility in constructing a barrier film of a coffee capsule out of an alginate.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Gualandi et al. and Kim both establish that there was known utility in constructing a barrier film of a coffee capsule out of an alginate.
Further regarding Claim 16, Andreae et al. discloses the polysaccharide based coating layer forming a barrier layer against oxygen and/or water vapor (‘591, Page 8, lines 14-30), which reads on the claimed airtight coating layer.  Andreae et al. does not explicitly disclose the capsule body being completely encased by the at least one airtight coating layer.  However, it would have been obvious to one of ordinary skill in 
Further regarding Claim 16, the limitations “by introducing water into the capsule” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Andreae et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Andreae et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Andreae et al. teaches using the capsule by introducing hot water into the capsule (‘591, Page 17, lines 18-30).
Further regarding Claim 16, the limitations “wherein the cross-linked polysaccharide was obtained by means of a cross linking agent” are product by process limitations.  Even though product by process claims are limited by and defined by process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art product, the claim is unpatentable even though the prior art product was made by a different process in view of  In re Thorpe,
Regarding Claim 18, Kim discloses a layer made of alginate (‘339, Page 9, lines 6-13).  Gualandi et al. also discloses a layer made of alginate (‘701, Page 19, lines 26-29).
Regarding Claim 20, Andreae et al. discloses the polysaccharide comprising triethylene glycol (‘591, Page 11, lines 6-9) (‘591, Page 11, lines 23-27), which is a type of polyol spacer in view of applicant’s disclosure (Specification, Page 4, lines 16-21).  Bauer et al. discloses the coating layer being cross linked with a cross linking agent of a carbonyl (dicarbonyl) or a carboxyl (dicarboxyl) group (‘776, Column 6, lines 12-21).
Regarding Claims 21-22, Kim discloses a layer being made of sodium alginate (‘339, Page 9, lines 6-7), which is a type of alkaline earth metal alginate.  Sodium alginate also participates in ionic bonding (‘776, Page 16, lines 1-20).  Bauer et al. already teaches crosslinking polysaccharides with a dicarboxylic acid agent (‘776, Column 4, lines 40-56) (‘776, Column 6, lines 15-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreae et al. and obtain the cross-linked polysaccharide with an alkaline earth metal alginate ionic bond since Bauer et al. teaches that this was a known method of producing a cross-linked polysaccharide and since Kim teaches that sodium alginates were suitable materials in the construction of beverage capsules.
Regarding Claim 23, the polysaccharide of the at least one coating layer of Andreae et al. would necessarily be made of fibers.
Regarding Claim 24, Andreae et al. discloses the capsule body being encased with four coating layers (two barrier layers surrounded by two waterproof material layers) (‘591, Page 9, lines 2-20), which overlaps the claimed coating layer range of 1 to 
Further regarding Claim 24, the limitations “optionally comprises cellulose fibres” are optional limitations that are not required to be met taught by the prior art.
Regarding Claim 26, Andreae et al. discloses the capsule body being filled with coffee (‘591, Page 15, lines 31-32).
Regarding Claim 27, Andreae et al. discloses the capsule body being shaped as a hollow truncated cone (‘591, FIG .1).
Regarding Claim 28, Andreae et al. discloses the capsule body being composed of paper or cardboard (‘591, Page 10, lines 8-15), which is a type of fibrous polysaccharide.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Gualandi et al. WO 2016/079701, Kim KR 2014/0112339, and Bauer et al. US 5,688,776 as applied to claim 16 above in further view of DeMartino US 4,143,007 and Penhashi et al. US 2002/0110593.
Regarding Claim 19, the limitations “wherein the polysaccharide of the at least one coating layer is cross-linked through a covalent bond” are product by process limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 16 enumerated above.
Further regarding Claim 19, in the event that it can be shown that the process by which the cross-linked polysaccharide was obtained was critical and that Andreae et al. modified with Bauer et al. does not teach the cross-linking of the polysaccharide being obtained through a covalent bond, DeMartino discloses cross linking galactomannan using covalent, ionic, or hydrogen bonds, wherein it is known that galactomannan is a known type of polysaccharide (‘007, Column 1, lines 30-52).  Penhashi et al. also teaches covalently crosslinking a polysaccharide (‘593, Paragraph [0099]).
Andreae et al. modified with Bauer et al. and DeMartino et al. and Penhashi et al. are directed towards cross-linked polysaccharides.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of cross-linking the polysaccharides of Andreae et al. modified with Bauer et al. and cross link the polysaccharide of the at least one coating layer using a covalent bond since both DeMartino and Penhashi et al. teach that crosslinking polysaccharides using a covalent bond was a known and conventional way to cross link polysaccharides together.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Gualandi et al. WO 2016/079701, Kim KR 2014/0112339, and Bauer et al. US 5,688,776 as applied to claim 16 above in further view of Ozasa et al. US 2005/0202229.
Regarding Claim 23, the polysaccharide of the at least one coating layer of Andreae et al. would necessarily have fibers.  However, in the event that it can be construed that Andreae et al. does not explicitly teach the polysaccharide of the at least one coating layer to have fibers, Ozasa et al. discloses a food container (‘229, Paragraph [0001]) comprising polysaccharide fibers (‘229, Paragraph [0142]).
Both Andreae et al. and Ozasa et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Andreae et al. and construct the polysaccharide of the at least one coating layer out of polysaccharide fibers since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Ozasa et al. teaches that polysaccharide fibers were known and conventional materials used in making food containers.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Gualandi et al. WO 2016/079701, Kim KR 2014/0112339, and Bauer et al. US 5,688,776 as applied to claim 16 above in further view of Kruger US 2013/0129872.
Regarding Claim 31, Andreae et al. modified with Gualandi et al., Kim, and Bauer et al. is silent regarding the beverage being coffee from coffee powder.
Kruger discloses a capsule for preparing a beverage from beverage powder wherein the beverage is coffee from coffee powder (‘872, Paragraphs [0002] and [0023]).
Both Andreae et al. and Kruger are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the type of beverage disposed within the cavity of Andreae et al. and dispose coffee powder to make a coffee beverage as taught by Kruger since Kruger teaches that incorporating coffee powder into a beverage capsule was known and conventional in the beverage capsule art.  One of ordinary skill in the art would dispose coffee powder into the beverage capsule based upon the particular type of drink desired to be made.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant’s arguments with respect to Claims 16, 18-24, 26-28, and 31 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kim and Gualandi et al. are being relied upon to teach the limitations regarding the air tight coating layer being derived from an alginate.  Regarding applicant’s arguments on Pages 6-7 of the Remarks that Andreae et al. is not a single layer, but a layer laminate where the barrier layer is enclosed in at least two surrounding material layers, Examiner notes that the claims recite “at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792